Case 3:20-cv-02173-RDM-SES Document 27 Filed 02/24/21 Page 1of1

DAVID. SENMICK. 0 2 2 UNITED STATES O\staict. Copay..

_ AGIT. SUGAR LANE. 8. ADOLE DISTRICT OF PEns¥vANIA
_KUNKLETOWN 0A. (8058 = CASE. WUMBER

ce RWAUTAF Eo BRO EV OMNI
_ Wome OF POT (CREDIT SEAVICES)

— CATIBANK MEA.

180. PO4oWwo COMMONS —

__ STAONDS BURG. PA. 18360

coe DEFEWOANTS

AN NOW, ON THIS DAY OF ~ 20a, UPON.
_. _.CONSIDERATION OF PLAWIOTIFFS MOTION TO ComPEL DEFEWDANT TO REmovE

 

— ALL LE oR mation FRom CARO REPORTS WW _THE. WORLD LMAMEDIATELY
AS GRanTED..1T_ 1S. SO BY ORDERED DEFEWOANT 1S TO LMMEDIATELY REMOVE __
PUL LW RoR mATION. BEGVHROIWG A Home DEPOT CaAed tSsuen OY CITIQaWk  — _

Cart vBeuk..wAr Lemp WaTEUN UNTIL ABOVE CISTEO CASE ts RESOLVED.

BY. TRE CcovRT

 

a. DATED: FEBRvARY V9, 204)
